698


        OFFICE     OF THE    AlTORNEY     GENERAL     OF TEXAS
                                 AUSTIN




nononhle TD 8. Gaudle
couaty littamley
rrnJalln oonlw
Mount    vernon,    Tema

Daar air:                       opinua    no. 6559




                                                    , 19k5 nw.~ttnll
tha                                                   ~udoa    8kk6.
the                                                 ,‘lAl the.interert
or                                                  t




                        r08a 8uprSnua~ent       wholly     from
                       en1    county ?undP”
699
mnorable   P. 3. cau&&,   p&&e 3